Case 2:18-cr-00218-RHW   ECF No. 79   filed 07/10/20   PageID.257 Page 1 of 2




                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON



                                                            Jul 10, 2020
                                                               SEAN F. MCAVOY, CLERK
Case 2:18-cr-00218-RHW   ECF No. 79   filed 07/10/20   PageID.258 Page 2 of 2
